Hart, J., (dissenting). My views of the law are well expressed by Judge Reese in construing a similar provision of the Constitution of the State of Tennessee in the case of Mitchell v. Franklin and Columbia Turnpike Co., 3 Humph. 456, as follows: “This undoubtedly is a very salutary provision, tending somewhat to check over-legislation, and to render laws a little more stable, by furnishing a period of two years, during which they may be in some degree subjected to the test of a brief experiment, And cases may sometimes arise, it is to be sincerely hoped but seldom, in which it may become the duty of the court to declare a law, passed under such circumstances, beyond the scope of the legislative commission out of this provision of the Constitution.” The intention of this constitutional provision is to prevent the enactment of laws having no connection or relation to the subjects embraced in the call. The constitutional provision should be given a practical and liberal construction to carry out its evident purpose, and this is in the application of the maxim of construction that all doubts shall be reserved in favor of an act of the Legislature. I think the act in question relates to one of the subjects embraced in the call of the Governor, and that its provisions are germane to that subject. One of the subjects of the call is “for the purpose of enacting laws for establishing local road, bridge, drainage, school and levee districts,” etc. In other words, one of the subjects of the call was to enact local improvement district laws of the character enumerated. In the general road law there was already a provision providing for the filing of reports by the commissioners. This is a salutary provision, and is plainly intended for the protection of the property owners. Such a provision seems to have been left out of all the special improvement district laws passed at the regular session of 1919. It could not be said that the passage of an act relating to all such local improvement districts for the construction of roads should be considered a plain and manifest departure from the subjects named in the call. On the other hand, such a provision is germane to the subject of enacting local road improvement district laws, and may be said to be an appropriate part of such legislation. The Constitution only intended to require the Governor by his call to confine legislation to particular subjects and not to restrict the details springing out of the subjects enumerated in the call. Therefore I respectfully dissent from the majority opinion.